Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 02/16/2022 for application number 16/499,076. Claims 1, 4, 22, and 25 have been amended. Claims 5-6, 12-21, 26-27, and 33-44 are cancelled. Claims 1-4, 7-11, 22-25, 28-32, and 45 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1, 22, and 45 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, amended limitations recite “wherein configuration of the at least one bandwidth part further comprises bandwidth part size, position of bandwidth part in frequency-domain, and information on configuration of at least one signal, and wherein the configuration of the at least one signal comprises configurations of a synchronization signal, a broadcast channel, and a reference signal”. On the other hand, the specification paragraphs [0025] and [0064] describe “The configuration of the at least one bandwidth part may include at least one of subcarrier spacing, bandwidth part size, position of bandwidth part in frequency-domain, time-domain duration, and information on configuration of at least one signal.” (emphasis added). Furthermore, the specification paragraphs [0027] and [0066] describe “The information on configuration of at least one signal may be at least one of configurations of synchronization signal, broadcast channel, system information, reference signal, etc.” (emphasis added). The amended claimed limitations are not the same as these descriptions in the specification due to the absence of the modifier “at least one of” in the amended claim limitations. The amended limitations are therefore not supported by the original specification.
For the purpose of examination, the amended claim limitations are assumed to read as follows (following the originally filed specification):
“wherein configuration of the at least one bandwidth part further comprises at least one of bandwidth part size, position of bandwidth part in frequency-domain, and information on configuration of at least one signal, and wherein the configuration of the at least one signal comprises configurations of at least one of a synchronization signal, a broadcast channel, and a reference signal”.

Claims 22 and 45 are rejected on the same grounds set forth in the rejection of claim 1. Claim 22 recites the same features as in claim 1 from the perspective of an apparatus for a UE. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 7-11, 22-25, 28-32, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1705069 (Huawei, HiSilicon, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd - 7th April 2017; publicly available on 03/25/2017; hereinafter “NPL1”) in view of Ji et al. (US 20180098361 A1; hereinafter “Ji”). 

Regarding claim 1, NPL1 discloses a method for configuring resource carried out in a user equipment (UE), comprising: 
receiving first information from a network-side, wherein the first information indicates to the UE configurations of at least one bandwidth part, wherein configuration of the at least one bandwidth part further comprises at least one of bandwidth part size, and position of bandwidth part in frequency-domain (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: When the UE is not capable of supporting the carrier bandwidth, a bandwidth part is indicated, which can be considered as the UE operating bandwidth for data transmission and should satisfy the relationship of bandwidth part ≤ min (carrier bandwidth, UE capable bandwidth) as shown in Figure 1. The bandwidth part can be composed of a set of PRBs assuming a default numerology. Several candidates of the bandwidth part can be configured or predefined based on a set of UE capabilities; Fig. 1 indicates a bandwidth part size and the position of the bandwidth part in frequency domain for the bandwidth part configured for a UE; Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets.); and 
allocating a bandwidth part of at least one configured bandwidth part (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: The bandwidth part (= the bandwidth part of at least one configured bandwidth part) can be composed of a set of PRBs assuming a default numerology. Several candidates of the bandwidth part can be configured or predefined based on a set of UE capabilities. The bandwidth part is selected from the candidates; Sec. 2.1, Option 1, Alt 2: Multiple bandwidth part locations can be identified for more flexible resource allocation. In that case, RRC signaling or some pre-configured rules can be employed. UE may hop to a new partition (e.g., cyclically) every n slots, where n is configurable.  The PRB allocation takes place within the configured bandwidth part (= the bandwidth part of at least one configured bandwidth part).  PRB bitmap will be function of the bandwidth part size. PRB allocation can be contiguous or non-contiguous within the bandwidth part.),
wherein a first bandwidth part of the at least one configured bandwidth part is determined as an active bandwidth part, and when the time duration corresponding to the active bandwidth part has elapsed, turning the active bandwidth part to a second bandwidth part of the at least one configured bandwidth part (Sec. 2.1, Option1, Alt 2: Multiple bandwidth part locations can be identified for more flexible resource allocation. In that case, RRC signaling or some pre-configured rules can be employed. UE may hop to a new partition (e.g., cyclically) (= hopping to a second bandwidth part) every n slots, where n is configurable; thus, indicating that a bandwidth part may remain active for n slots (= the time duration corresponding to the active bandwidth part has elapsed) before the UE switches to a second bandwidth part.).
But NPL1 does not explicitly disclose (a) activating a bandwidth part of at least one configured bandwidth part; (b) wherein configuration of the at least one bandwidth part comprises subcarrier spacing; and (c) wherein the configuration of the at least one signal comprises configurations of at least one of a synchronization signal, a broadcast channel, and a reference signal.
However, in the same filed of endeavor, Ji discloses a method for activating a bandwidth part of at least one configured bandwidth part, wherein the time duration for the bandwidth part to be active is determined using a timer ([0081]: Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI. Support for activation/deactivation of DL and UL bandwidth part may be by means of a timer. A timer can enable a UE to switch the UE's active DL bandwidth part to or from a default bandwidth part. The default bandwidth part can be the initial active DL bandwidth part defined above.).
Ji further discloses wherein each bandwidth part comprises a numerology ([0078] the UE may be configured with one or more bandwidth parts (e.g., frequency bands). Each bandwidth part may include a numerology (e.g., including a slot), a physical resource block (PRB) grid to index mapping, a control resource set (CORESET) numerology.). Based on this teaching, a skilled artisan would have been able to determine that each bandwidth part comprises subcarrier spacing because it is well known in the art that each numerology corresponds to a particular subcarrier spacing in 5G NR.
[0041], [0070]): As an example, a PSS, an SSS, and a PBCH signal may be transmitted with a 15 kHz tone spacing. A BS may transmit the PSS and SSS and a UE may synchronize to the BS based on the PSS and SSS. A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH and transmit DL data in a PDSCH based on the DL grants indicated in the PDCCH”, and “For example, each DL or UL subframe may have pre-defined regions for transmissions of reference signals, control information, and data.). Based on this teaching, a skilled artisan would have been able to derive “wherein the configuration of the at least one signal comprises configurations of at least one of a synchronization signal, a broadcast channel, and a reference signal”. The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (configuration of a reference signal) which anticipates the genus (MPEP 2131.02).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teachings from Ji, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to control and enable efficient use of bandwidth part.

Regarding claims 2 and 3, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses allocating at a time, the bandwidth part of the at least one configured bandwidth part following a time-domain structure; and wherein configurations of the at least one bandwidth part comprises the time-domain structure (Sec. 2.1, Option 2 - Dynamic indication of a bandwidth part: For full dynamic resource allocation (which includes time-domain and frequency-domain structure), resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part. X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4; Fig. 4 illustrates allocation of bandwidth parts in two consecutive slots in time-domain indicating a time-domain structure, and a different bandwidth part in each slot indicates allocating at a time, the bandwidth part of the at least one configured bandwidth part following the time-domain structure). 
Furthermore, Ji discloses a method for activating a bandwidth part of at least one configured bandwidth part ([0081]: Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Ji as applied to claim 1, based on the above further teachings from NPL1 and Ji, to derive “activating at a time, the bandwidth part of the at least one configured bandwidth part following a time-domain structure; and wherein configurations of the at least one bandwidth part comprises the time-domain structure”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to control and enable efficient use of bandwidth part.

Regarding claim 4, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein configuration of the at least one bandwidth part further comprises time-domain duration (NPL1: Sec. 2.1, Option 1: The bandwidth part size, if less than UE capable BW, is notified via system information or RRC signaling; Alt 1: the bandwidth part is implicitly indicated by the control resource set being used by the UE… Figure 3 In this example, control resource set is located at the edge of the bandwidth part. Bandwidth part is switched when RRC signaling notifies UE to use another control resource set; thus, the location of the configured BWP (in slot I and slot j) in time-domain shown Fig. 3 is also configured by RRC signaling.).

Regarding claims 7 and 8, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving second information from the network-side, wherein the second information indicates to the UE that at least one bandwidth part to be used is selected from the at least one bandwidth part sent via the first information; and determining the bandwidth part to be used, which is selected from candidate bandwidth part by the network-side, according to the second information, wherein receiving the second information from the network-side comprises: receiving the second information from the network-side via Downlink control information (DCI)  (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: The bandwidth part can be composed of a set of PRBs assuming a default numerology. Several candidates of the bandwidth part can be configured or predefined based on a set of UE capabilities. The bandwidth part is selected from the candidates; Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets; Sec. 2.1, Option 2: Dynamic indication of a bandwidth part – For full dynamic resource allocation, resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part. X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4; thus, several candidates for bandwidth part are communicated via higher layer signaling (= first information) based on UE capabilities, and a specific bandwidth part to be used by the UE is selected via DCI (= second information)). 

Regarding claim 9, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein receiving the first information from the network-side comprises: receiving the first information from the network-side via Radio Resource Control (RRC) signaling (Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side via RRC signaling); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets.).  

Regarding claims 10 and 11, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving third information from the network-side, wherein the third information indicates resource allocation within the bandwidth part, and receiving the third information from the network-side via DCI (Sec. 2.1, Option 2: Dynamic indication of a bandwidth part – For full dynamic resource allocation, resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part (= third information). X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4.). 

Claims 22-25 and 28-32 are rejected on the same grounds set forth in the rejection of claims 1-4 and 7-11, respectively. Claims 22-25 and 28-32 recite similar features as in claims 1-4 and 7-11, respectively, from the perspective of an apparatus for a user equipment. Ji further [0054] and Fig. 6).

Claim 45 is rejected on the same grounds set forth in the rejection of claim 1. Claim 45 recites performing the method of claim 1 by executing instructions stored on a non-transitory computer storage medium. Ji further discloses an implementation of a UE executing instructions stored on a non-transitory computer storage medium for performing similar recited functions ([0056] and Fig. 6).

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liao et al. (US 20170332396 A1) – Slot lengths according to subcarrier spacing in NR.
Cheng (US 20190037551 A1) – Bandwidth part comprising subcarrier spacing.
Li et al. (US 20200021420 A1) – Resource configuration method for indicating bandwidth part.
Samsung (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705399) – Resource allocation aspects including bandwidth part.
NTT DOCOMO, INC. (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705746) – Resource allocation for DL/UL data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471